Citation Nr: 0405046	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for acquired bilateral 
pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

The veteran had honorable active service from July 1959 to 
July 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision by 
the Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO)

In March 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts denied by 
letter claims of entitlement to service connection for a 
psychiatric disorder and for acquired bilateral pes planus.  
The veteran was notified of the denial of his claims in March 
2000, but he did not appeal.  The March 2000 decision was an 
administrative denial and a decision on the merits was not 
entered at that time.  Accordingly, the Board's decision will 
be based on a de novo review of the record.

This appeal arises from a.  A review of that rating action 
and the statement of the case reflects that the RO denied the 
veteran's claims based on a de novo review of the record.  
The Board concurs with the RO concerning this procedural 
aspect of this claim.  Accordingly the issues are as stated 
on the title page of this decision. 


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is of service origin.  

2.  The veteran's psychiatric disorder is not of service 
origin.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was incurred in active duty. 38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The psychiatric disorder was not incurred in or 
aggravated by military service. 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision and was furnished a statement of the 
case.  Also, in a December 2002 letter the RO notified the 
veteran of the VCAA and what evidence the VA would obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The RO has attempted to obtain all pertinent medical 
records identified by the veteran and has notified the 
veteran of which records were not found.  Also, VA 
examinations of the feet were conducted during the appeal 
period.  In view of the evidence the Board is of the opinion 
that a psychiatric examination is not deemed necessary.  

The Board notes that the December 2002 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the holding in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. January 13,2004) and the December 2002 VCAA 
notice letter does not contain the fourth element as set 
forth in the Pelegrini case.  However, the Board finds that 
in the instant case the veteran has not been prejudiced by 
these defects.  In this regard, the Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records (SMRs) reflect that at the time 
of entry, the feet were clinically evaluated as normal.  At 
the time of discharge, a diagnosis of moderate, bilateral pes 
planus was made.  The SMRs contain no record of complaint of 
or treatment for any nervous disorder.  The veteran's 
psychiatric condition was clinically evaluated as normal.  
The veteran's DD-214 reflects that he was an Army cryptology 
specialist and that he was honorably discharged.  

The veteran furnished a copy of the court records regarding a 
special court martial dated in March 1961 held on account an 
assault committed upon another on a military installation.  
These records shows that the veteran was at a military snack 
bar in February 1961 and got involved in an argument over his 
bill.  He became enraged and threw a chair. The record of the 
proceeding does not note any mental or nervous disorder.  

A March 1997 private podiatry examination report reflects 
mild pes planus and plantar fasciitis.  In a March 1999 
statement from the veteran he reported that he had been 
treated in service for his nerves and that he was first 
psychiatrically hospitalized in 1970.  In statement dated 
later in March 1999, the veteran reported that depression, 
anxiety, nightmares, and other symptoms began during active 
service.  He felt that the workspace he occupied during 
active service caused claustrophobia.  He stated that when he 
was convicted in a special court martial he was never 
evaluated by a psychiatrist.

A February 2001 VA outpatient treatment report reflects a 20-
year history of foot pain.  The assessment was collapsing pes 
planus secondary to gastroc equinus.  A December 2001 VA 
compensation and pension examination report reflects a 
diagnosis of pes planus.  

The veteran received treatment at a VA facility from 2000 to 
2003 for various problems, including psychiatric complaints.  
A March 2001 VA mental health clinic report notes that the 
veteran felt that during active service he started having 
dreams of smothering and inability to breathe.  The 
assessment was anxiety disorder.  A depressive disorder was 
subsequently diagnosed. 

An examination of the feet for VA purposes was conducted in 
January 2003.  The diagnosis was pes planus.  The examiner 
stated that the current pes planus was the same as shown 
during active duty.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service. Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and it is not contended otherwise.

Bilateral Pes Planus

The first issue for the Board to determine is whether 
bilateral pes planus preexisted active service.  The SMRs do 
not any pertinent finding or history concerning preservice 
pes planus.  In view of the normal findings shown at the time 
of the entrance examination the Board finds that the 
presumption of soundness on entrance into active military 
service has not been rebutted.

The next issue is whether the veteran has a current pes 
planus disability related to active service.  In this regard 
the separation examination showed the presence of bilateral 
pes planus.  The recent VA examination and opinion links 
bilateral pes planus to active service.  No medical evidence 
of record contradicts this opinion.  The favorable medical 
opinion appears to be based on correct facts and the Board 
therefore finds it to be credible and persuasive.  

Accordingly, the Board finds that service connection for 
bilateral pes planus must is warranted.

Psychiatric Disorder

The service medical records reflect no definitive complaint 
or finding diagnostic of a psychiatric disorder.  The records 
show that the veteran did experience a fit of anger which 
resulted in a court martial in March 1961.  However, this 
fact, in and of itself, is not diagnostic of an acquired 
psychiatric disorder.  In this regard, when he was discharged 
from service, the separation examination showed no evidence 
of psychiatric illness. 

Furthermore, the first clinical evidence of record of a 
psychiatric illness was in 2000, many years after service and 
there is no medical evidence which relates his illness to his 
period of active duty.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and service connection is not warranted.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for acquired bilateral pes planus is 
granted.  



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



